IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION

UNITED STATES OF AMERICA _)
) Case No. 5:91-CR-70099
v. )
)
RICKY JEROME ROBINSON, )
) By: Michael F. Urbanski
Defendant ) Chief United States District Judge
MEMORANDUM OPINION

This matter is before the court on defendant Ricky Jerome Robinson’s pro se motion
for termination of supervised release. ECF No. 5. For the reasons stated below, the court
GRANTS Robinson’s motion.

Nearly thirty years ago, on October 19, 1992, Robinson pleaded guilty to Murder in the
Second Degree in violation of 18 U.S.C. § 1111 (Count One) and Use of a Firearm During a
Violent Crime in violation of 18 U.S.C. § 924(c) (Count Two). Indictment, ECF No. 1; Plea
Agreement, ECF No. 2. On June 15, 1993 Robinson was sentenced to a term of 360 months
in the Bureau of Prisons (“BOP”), comprised of 300 months on Count One and 60 months
Count Two, to run consecutively. Jmt., ECF No. 3 at 2. His sentence also included a term of
supervised release, set forth as “Five (5) yrs (Ct. 1 — 2 yrs; Ct. 2 -3 yrs; to run concurrently).”
Id. at 3. Robinson was released from prison to begin serving his term of supervised release on
Match 23, 2018 and has completed mote than 3 years of the term without incident. As a result,
Robinson maintains that his court-ordered period of supervision has ended.

The language setting out Robinson’s term of Supervised Release is internally
inconsistent, While the beginning of the term is described as “Five (5)” years, the parenthetical

1
information states that the term is comprised of 2 years on Count One and 3 years on Count
Two, “to run concurrently.” At first blush, it appears that either the description of the term as
“Five (5)” years is a mistake, or the statement that the terms on the counts were to run
concurrently is a mistake. The court attempted to find the sentencing transcript in this case,
but due to the age of the case, the transcript could be neither found nor reproduced. Nor was
the Plea Agreement helpful, as it reads that Robinson agreed to be imprisoned for any term
of years or for life, “plus a period of supervised release.” Plea Agreement, ECF No. 2 at 1.

Robinson asserts that the term of supervised release is 3 yeats which he has successfully
completed. The government counters that the notation that the supervised release sentences
were “to run concurrently” was a scrivener’s error and that the court meant to order Robinson
to serve a total of 5 years of supervised release.

According to the Pre-Sentence Investigation Report (“PSR”) filed in Robinson’s case,
if a term of imprisonment was imposed for Count One, a statutory term of supervised release
of not more than 5 years could also be imposed. 18 U.S.C. § 3583(b)(1). If a term of
imprisonment was imposed for Count Two, a term of supervised release of not more than 3
years could also be imposed. 18 U.S.C. § 3583(b)(2). PSR §[ 54, ECF No. 6 at 11. The PSR
added “Such terms of supervised release run concurrently. 18 U.S.C. § 3624(e).” Id.

Regarding the Guidelines, the PSR states that the guideline range for supervised release
on Count One was at least 3 but not more than 5 years pursuant to 5D1.2(b)(1). The guideline
range for Count Two was 2-3 years for a Class D felony, pursuant to 5D1.2(b)(2). Id.

The PSR is correct that § 3624(e) states that the statutory terms of supervised release

imposed on different counts must run concutrently:
The term of supervised release commences on the day the person is released
from imprisonment and runs concurrently with any Federal, State, or local term
of probation or supervised release ot parole for another offense to which the
petson is subject or becomes subject during the term of supervised release.

18 U.S.C. § 3624(e).

Most courts that have looked at the issue have determined that the statute requites
that multiple terms of supervised release run concurrently. See United States v. Fudge, 592 F.
App’x 86, 92 (3rd Cir. 2014) (citing United States v. Dees, 467 F.3d 847, 851 (3d Cir. 2006))
(consecutive terms of supervised release are improper because 18 U.S.C. § 3624(e) mandates
multiple terms of supervised release run concurrently); United States v. Malcolm Johnson, 259
F, App’x 611, 612 (4th Cir. 2007) (finding district court’s decision to run 3 terms of supervised
telease consecutively was contrary to the mandate of 18 U.S.C. § 3624(e) (2000)); United States
y. Keith Johnson, 138 F.3d 115, 118 (4th Cir. 1998) (stating in dicta that the plain language of
§ 3524(e) requires terms of supervised release to tun concurrently); United States v.
Hernandez-Guevara, 162 F.3d 863, 878 (Sth Cir. 1998) (citing U.S. Sentencing Guidelines
Manual § 5G1.3(c) (1997) and § 5G1.2 commentary) (“Even when federal law requires
consecutive terms of imprisonment, the supervised release term ‘is to run concurrently with
any other term of supervised release.”’); United States v. Gullickson, 982 F.2d 1231, 1236 (8th

Cir. 1993) (“Despite some judicial authority to the contrary,’ we believe [18 U.S.C. § 3624(e)

 

1 The court in Gullickson, 982 F.2d at 1236 n.1, noted the following:
A number of other courts have imposed consecutive terms of supervised release without
discussion of the issue. United States v. Bakhtiari, 729 F.Supp. 11, 13 n. 1 (S.D.N.Y.1989),
aff'd, 913 F.2d 1053 (2d Cir.1990), cert. denied, 499 U.S. 924, 111 S.Ct. 1319, 113 LEd.2d 252
(1991); see also United States v. Torres, 901 F.2d 205, 248-51 (2d Cir.) (same result without
discussion), cert. denied, 498 U.S. 906, 111 S.Ct. 273, 112 L.Ed.2d 229 (1990); United States
v. Gordon, 901 F.2d 48, 49 (5th Cir.) (same result without discussion), cert. denied, 498 U.S.
981, 111 S.Ct. 510, 112 L.Ed.2d 522 (1990). The Tenth Circuit in United States v. Maxwell,
966 F.2d 545, 551 (10th Cir.1992), cert. denied, 506 U.S. 1039, 113 S.Ct. 826, 121 L.Ed.2d 697

3

 
(1988)] unambiguously states that terms of supervised release on multiple convictions are to
tun concutrently.”); United States v. Tilghman, No. 07-CR-138-KSF, No. 10-CV-7143-KSF,
2013 WL 4735578, *13 (B.D. Ky. Sept. 3, 2013) (finding § 3624(e) “completely bars the
sentencing of defendants to consecutive terms of supervised release.”’)

The weight of authority indicates that it would have been error for the sentencing court
to order Robinson to serve consecutive terms of supervised release. Therefore, the court
cannot conclude that the sentencing court intended for the 3-year term of supervised release
and the 2-year term of supervised release to run consecutively. Rather, the law requires that
such terms be run concurrently. While this conclusion still does not square with the notation
of “Five (5) years,” to read the 5-year term to be a combination of the 3- and 2-year terms
running consecutively would be contrary to the plain language of § 3624(e). Something in the
judgment is amiss,? but in the absence of a means to clarify the intent of the sentencing coutt,
the most prudent course is to read the judgment as requiring Robinson to serve a 3-year term
of supervised release.

The government also argues that Robinson’s motion for early termination should not
be granted because of the violent nature of the underlying crime and also that it is in
Robinson’s best interest to continue serving a term of supervised release to aid him in his

transition to the community. The court sought input from the United States Probation Officer

 

(1992), considered the issue and affirmed consecutive terms of supervised release, without

citing section 3624(e).
2 It is possible that the court intended for Count One to carry a 5-year, rather than 2-year, term of supervised
release. That would be consistent with both the “Five (5) years” notation and also with the terms running
concurrently. But the judgment states that the term of supervised release on Count One is 2 years and Count
Two is 3 years. There is simply no way to read the supervised release term in a manner that makes it internally
consistent.

4
who supetvises Robinson. The officer responded that Robinson has not violated the terms of
supetvised release and remains polite, cooperative, and easy to manage. The officer did not
believe that continued supervision would provide Robinson with any benefit other than
periodic monitoring.

In this unusual case, the court is constrained to conclude that to continue the period
of supervised release would violate 18 U.S.C. § 3624(e). In the alternative, the court finds that
termination of Robinson’s term of supervised release is in keeping with 18 U.S.C. § 3583(e),
which allows a court to terminate supervised release after a defendant has served one year, if
the court is satisfied that such action is warranted by the conduct of the defendant and in the
interest of justice. As the probation officer reports, Robinson has done well for more than
three yeats. The officer reports that Robinson has received a good deal of assistance at his
cuttent structured living arrangement and has thrived there. Robinson remains hopeful that
he will secure alternative employment. Accordingly, Robinson’s request for termination of
supervised release is GRANTED.

An appropriate order will be entered.

It is so ORDERED.
ENTERED: Soma Al, A028 |

 

Michael F. Urbanski
Chief United States District Judge
